

116 S2228 IS: To posthumously advance Lieutenant Colonel Richard E. Cole, United States Air Force, to colonel on the retired list.
U.S. Senate
2019-07-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 2228IN THE SENATE OF THE UNITED STATESJuly 23, 2019Mr. Portman (for himself, Mr. Brown, Mr. Cotton, Mr. Cornyn, and Mr. Cruz) introduced the following bill; which was read twice and referred to the Committee on Armed ServicesA BILLTo posthumously advance Lieutenant Colonel Richard E. Cole, United States Air Force, to colonel on
			 the retired list.
	
		1.Findings; purpose
 (a)FindingsCongress finds as follows: (1)Lieutenant Colonel Richard E. Cole, United States Air Force (retired), was born on September 7, 1915, in Dayton, Ohio.
 (2)On November 22, 1940, Lieutenant Colonel Cole enlisted as an aviation cadet in Lubbock, Texas. (3)In July 1941, Lieutenant Colonel Cole was commissioned as a second lieutenant and rated as a pilot.
 (4)Lieutenant Colonel Cole was one of the airmen who took part in the Doolittle Raid on Japan in April 1942, serving as co-pilot to then Lieutenant Colonel James (Jimmy) Doolittle.
 (5)After the Doolittle Raid, Lieutenant Colonel Cole remained in China until June 1943. (6)Lieutenant Colonel Cole served again in the China-Burma-India Theater from October 1943 to June 1944.
 (7)Lieutenant Colonel Cole later served as Operations Advisor to the Venezuelan Air Force from 1959 to 1962.
 (8)Lieutenant Colonel Cole retired from the Air Force in 1966. (9)On September 19, 2016, the B–21 bomber developed by Northrop Grumman was formally named Raider in honor of the Doolittle Raiders.
 (10)Lieutenant Colonel Cole died on April 9, 2019, at 103 years of age. (b)PurposesThe purpose of this Act are as follows:
 (1)To recognize the accomplishments, sacrifices, and legacy of Lieutenant Colonel Richard E. Cole, United States Air Force (retired).
 (2)To encourage citizens of the United States to remember the legacy of Lieutenant Colonel Cole and the legacy of all the Doolittle Raiders.
				2.Posthumous advancement of Lieutenant Colonel Richard E. Cole, United States Air Force, on the
			 retired list
 (a)AdvancementLieutenant Colonel Richard E. Cole, United States Air Force (retired), is advanced to the rank of colonel on the retired list of the Air Force.
 (b)Additional benefits not To accrueThe advancement of Richard E. Cole on the retired list of the Air Force under subsection (a) shall not affect the retired pay or other benefits from the United States to which Richard E. Cole would have been entitled based upon his military service or affect any benefits to which any other person may become entitled based on his military service.